Cook, J.,
concurring in part and dissenting in part. I agree with the majority that Kroh established, to the extent necessary to survive a motion for directed verdict, that the male employees to whom she compared herself were “similarly situated” for purposes of her unequal-pay claim.
The only case that the court of appeals relied upon in support of its decision to the contrary is Mitchell v. Toledo Hosp. (C.A.6, 1992), 964 F.2d 577. Mitchell, however, is readily distinguishable from the case at bar. In that case, the Sixth Circuit noted that the plaintiff had “produced no facts to establish that the two white employees she identified as not having been fired” were similarly situated to her. (Emphasis added.) Id. In a footnote, the Sixth Circuit reiterated that there was “no evidence of record” (emphasis sic) to establish that the duties and *34responsibilities of those employees to whom Mitchell compared herself were similar, or that they reported to the same supervisor. Id. at 583, fn. 5.
Here, in contrast to Mitchell, Kroh did present evidence during her case-in-chief tending to establish that at least some of the males to whom she compared herself for purposes of her unequal-pay claim performed several similar job functions, occupied the’ same position on the company’s organizational chart, and reported to the same supervisor for a certain period. Kroh also testified that she had been “told by management” that these other positions were “interchangeable” with her own. For purposes of a directed verdict, such evidence must be construed most strongly in her favor. Civ.R. 50(A)(4).
The court of appeals determined that “Kroh’s feelings and perceptions that these men constituted her peer group are not determinative.” Yet the evidence adduced at trial here included more than just self-serving testimony by Kroh about her own “feelings and perceptions.” Kroh’s case-in-chief included testimony from eight other company employees, including testimony from several of the male employees to whom Kroh compared herself. As the majority notes, at least one of the males to whom Kroh compared herself testified that if Kroh reported to the same supervisor, then he would have considered Kroh to be his peer.
Because Mitchell was the only case relied on by the court of appeals in its analysis of Kroh’s evidentiary burden on the issue of comparability, it is also worth noting that the Sixth Circuit has cautioned district courts against “applying an exceedingly narrow reading of the Mitchell decision” and has slightly modified the standard that it announced in Mitchell. Ercegovich v. Goodyear Tire & Rubber Co. (C.A.6, 1998), 154 F.3d 344, 352. In Ercegovich, the Sixth Circuit reasoned:
“We explained in Mitchell that when the plaintiff lacks direct evidence of discrimination, ‘the plaintiff must show that the “comparables” are similarly-situated in all respects,’ absent other circumstantial or statistical evidence supporting an inference of discrimination. * * * Although this statement appears to invite a comparison between the employment status of the plaintiff and other employees in every single aspect of their employment, Mitchell has not been so narrowly construed. * * * The plaintiff need not demonstrate an exact correlation with the employee receiving more favorable treatment in order for the two to be considered ‘similarly-situated’; rather, * * * the plaintiff and the employee with whom the plaintiff seeks to compare himself or herself must be similar in ‘all of the relevant aspects.’ ” (Emphasis sic.) Id. at 352.
Though I agree with the majority’s decision to reverse the court of appeals’ judgment, I must respectfully dissent from the majority’s decision to simply reinstate the jury’s verdict. Given our reversal here of the decision regarding the directed verdict, there remain two assignments of error and three cross-*35assignments of error that have yet to be examined on appeal.1 In a single sentence, without any discussion of the parties’ arguments or citation to supporting legal authority, the majority purports to resolve three of these assigned errors even though they were never passed upon by the court below. This cause should be remanded to the court of appeals for proper consideration of any assignments of error and cross-assignments of error that it had previously deemed moot.
Katherine C. Hart Smith, for appellant.
Buckingham, Doolittle & Burroughs, LLP, James D. Kurek and Eleanor J. Tschugunov, for appellee.
Lundberg Stratton, J., concurs in the foregoing opinion.

. In its first and third assignments of error below, General Tire argued that the trial court erred in refusing to grant its motion for new trial, and that the trial court should have granted it a directed verdict or judgment notwithstanding the verdict on Kroh’s claim for lost pension benefits. Kroh’s three cross-assignments of error concerned the denial of her motion for prejudgment interest (here, Proposition of Law No. VI), the trial court’s refusal to send the issue of punitive damages to the jury (Proposition of Law No. IV), and the trial court’s failure to award Kroh attorney fees and costs (Proposition of Law No. V). When a majority of this court granted Kroh’s discretionary appeal, it did so on all propositions of law. See Kroh v. Continental Gen. Tire, Inc. (2000), 88 Ohio St.3d 1501, 727 N.E.2d 924.